Citation Nr: 0802695	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
aphakia, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1970 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

In an August 2007 rating decision, the Appeals Management 
Center (AMC), granted a temporary evaluation of 100 percent 
effective September 25, 2003 based on surgical treatment 
necessitating convalescence.  An evaluation of 30 percent was 
assigned from December 1, 2003.  The decision granting 
convalescence effective September 25, 2003 to November 30, 
2003, represents a total grant of benefits for two months of 
convalescence due to eye surgery sought by the veteran on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the evidence of record, the Board finds that further 
RO action on this matter is warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The record reflects the veteran is in receipt of Social 
Security Administration disability benefits. In a November 
2003 statement submitted by the veteran's representative at 
the time, the representative indicated the veteran was 
receiving Social Security Administration benefits and 
requested that a copy of these records be associated with the 
claims file.  However, complete copies of the medical records 
upon which any disability decision was based, as well as any 
agency decision with the associated List of Exhibits, have 
not been made part of the claims file. VA's duty to assist 
extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not evidenced 
by the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the claims 
folder. The veteran may also submit any 
evidence or further argument relative to 
the claims at issue.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. 

If the benefits sought are not granted, the veteran should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



